Exhibit 10.2

EXECUTION VERSION

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

made by

VET INTERMEDIATE HOLDCO II, LLC,

as the Borrower,

VET INTERMEDIATE HOLDCO I, LLC,

as Holdings

and the Subsidiary Guarantors party hereto

in favor of

JPMORGAN CHASE BANK, N.A.,

as Collateral Agent

Dated as of February 7, 2019

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        

Page

 

SECTION 1.

  DEFINED TERMS      1  

1.1

  Definitions      1  

1.2

  Other Definitional Provisions      6  

SECTION 2.

  GUARANTEE      7  

2.1

  Guarantee      7  

2.2

  Right of Contribution      8  

2.3

  No Subrogation      8  

2.4

  Amendments, etc. with respect to the Borrower Obligations      8  

2.5

  Guarantee Absolute and Unconditional      9  

2.6

  Reinstatement      10  

2.7

  Payments      10  

SECTION 3.

  GRANT OF SECURITY INTEREST      10  

3.1

  Grant of First Priority Security Interests      10  

3.2

  Intercreditor Relations      11  

SECTION 4.

  REPRESENTATIONS AND WARRANTIES      12  

4.1

  Representations in Credit Agreement      12  

4.2

  Title; No Other Liens      12  

4.3

  Names; Jurisdiction of Organization; Chief Executive Office      12  

4.4

  Pledged Securities      13  

4.5

  Intellectual Property      13  

SECTION 5.

  COVENANTS      13  

5.1

  Covenants in Credit Agreement      13  

5.2

  Investment Property      13  

5.3

  Pledged Collateral      13  

5.4

  Perfection Exclusions      14  

SECTION 6.

  REMEDIAL PROVISIONS      14  

6.1

  Certain Matters Relating to Receivables      14  

6.2

  [Reserved]      15  

6.3

  Communications with Grantors; Grantors Remain Liable      15  

6.4

  Pledged Securities      15  

6.5

  Intellectual Property      16  

6.6

  Proceeds to be Turned Over To Collateral Agent      16  

6.7

  Application of Proceeds      17  

6.8

  Code and Other Remedies      17  

6.9

  Private Sales      18  

6.10

  Deficiency      18  

SECTION 7.

  THE COLLATERAL AGENT      18  

7.1

  Collateral Agent’s Appointment as Attorney-in-Fact, etc      18  

7.2

  Duty of Collateral Agent      20  

7.3

  Execution of Financing Statements      20  

7.4

  Authority of Collateral Agent      20  



--------------------------------------------------------------------------------

SECTION 8.

  MISCELLANEOUS      21  

8.1

  Amendments in Writing      21  

8.2

  Notices      21  

8.3

  No Waiver by Course of Conduct; Cumulative Remedies      21  

8.4

  Enforcement Expenses; Indemnification      21  

8.5

  Successors and Assigns      21  

8.6

  Set-Off      21  

8.7

  Counterparts      22  

8.8

  Severability      22  

8.9

  Section Headings      22  

8.10

  Integration      22  

8.11

  GOVERNING LAW      22  

8.12

  Submission To Jurisdiction; Waivers      22  

8.13

  Acknowledgements      23  

8.14

  Additional Guarantors and Grantors      23  

8.15

  Releases      23  

8.16

  WAIVER OF JURY TRIAL      24  

SCHEDULES

 

Schedule 1    Notice Addresses Schedule 2    Investment Property Schedule 3   
Legal Name, Jurisdictions of Organization and Chief Executive Offices Schedule 4
   Intellectual Property

 

ANNEXES

 

Annex I    Assumption Agreement Annex II    Acknowledgement and Consent Annex
III    Appointment and Agreement

 

ii



--------------------------------------------------------------------------------

GUARANTEE AND COLLATERAL AGREEMENT

GUARANTEE AND COLLATERAL AGREEMENT, dated as of February 7, 2019, made by each
of the signatories hereto, in favor of JPMorgan Chase Bank, N.A., as Collateral
Agent (in such capacity, the “Collateral Agent”) for the banks and other
financial institutions or entities (the “Lenders”) from time to time parties to
the Credit Agreement, dated as of February 7, 2019 (as amended, waived,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Vet Intermediate Holdco II, LLC, a Delaware limited liability company (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties thereto (the “Lenders”) and JPMorgan Chase Bank, N.A., as
Administrative Agent, Collateral Agent and Issuing Lender.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor (as defined below);

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Collateral Agent for the benefit of the Administrative Agent, the Collateral
Agent and the other Secured Parties;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrower thereunder, each Grantor hereby agrees with the
Collateral Agent, for the benefit of the Secured Parties, as follows:

SECTION 1.    DEFINED TERMS

1.1    Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as defined in the New
York UCC: “Accession”, “Account”, “As-Extracted Collateral”, “Certificated
Security”, “Chattel Paper”, “Commercial Tort Claim”, “Commodity Account”,
“Document”, “Equipment”, “Farm Products”, “Fixture”, “General Intangible”,
“Goods”, “Instrument”, “Inventory”, “Letter-of-Credit Right”, “Securities
Account”, “Securities Intermediary”, “Security” and “Uncertificated Security”.

 



--------------------------------------------------------------------------------

(b)    The following terms shall have the following meanings:

“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, waived, supplemented or otherwise modified from time to time.

“Borrower”: as defined in the preamble hereto.

“Borrower Cash Management Obligations”: to the extent that the Borrower so
agrees in the applicable agreements therefor, the collective reference to all
obligations and liabilities of the Borrower and any other Loan Party (including,
to the extent that such agreements so provide and without limitation, interest
accruing at the then applicable rate provided in the Specified Cash Management
Arrangement after the filing of any petition in bankruptcy, or the commencement
of any insolvency, reorganization or like proceeding, relating to the Borrower
or the applicable Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed or allowable in such proceeding) to any Lender
or any Affiliate of any Lender (or any Lender or any Affiliate thereof at the
time such Specified Cash Management Arrangement was entered into) (each, a “Cash
Management Provider”), whether direct or indirect, absolute or contingent, due
or to become due, or now existing or hereafter incurred, which may arise under,
out of, or in connection with, any Specified Cash Management Arrangement or any
other document made, delivered or given in connection therewith, in each case
whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including, to the extent that such
agreements so provide and without limitation, all fees and disbursements of
counsel to the relevant Lender or Affiliate thereof that are required to be paid
by the Borrower or the applicable Loan Party, as the case may be, pursuant to
the terms of any Specified Cash Management Arrangement) so long as the relevant
Cash Management Provider executes and delivers to the Administrative Agent a
letter agreement (a) in substantially the form of Annex III or (b) otherwise in
form and substance reasonably acceptable to the Administrative Agent pursuant to
which, unless the Collateral Agent agrees otherwise, the relevant Cash
Management Provider (i) appoints the Administrative Agent as its agent under the
applicable Specified Cash Management Arrangement and (ii) agrees to be bound by
the provisions of Sections 9.3, 9.7, 10.11 and 10.12 of the Credit Agreement.

“Borrower Credit Agreement Obligations”: the collective reference to the unpaid
principal of and interest on the Loans (including, for the avoidance of doubt,
any New Loans and any Extended Loans), the Reimbursement Obligations and all
other obligations and liabilities of the Borrower (including, without
limitation, interest accruing at the then applicable rate provided in the Credit
Agreement after the maturity of the Loans and Reimbursement Obligations and
interest accruing at the then applicable rate provided in the Credit Agreement
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the Borrower, whether
or not a claim for post-filing or post-petition interest is allowed or allowable
in such proceeding) to the Administrative Agent, the Collateral Agent or any
other Secured Party, whether direct or indirect, absolute or contingent, due or
to become due, or now existing or hereafter incurred, in each case, which may
arise under, out of, or in connection with, the Credit Agreement, this
Agreement, the other Loan Documents, any Letter of Credit or any other document
made, delivered or given in connection therewith, in each case whether on
account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all fees and
disbursements of counsel to the Administrative Agent, to the Collateral Agent or
to the other Secured Parties that are required to be paid by the Borrower
pursuant to the terms of any of the foregoing agreements).

“Borrower Foreign Currency L/C Agreement Obligations”: the collective reference
to all obligations and liabilities of the Borrower and any other Loan Party
(including, without limitation, interest accruing at the then applicable rate
provided in any Specified Foreign Currency L/C Agreement after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, relating to the Borrower or the applicable Loan Party, whether
or not a claim for post-filing or post-petition interest is allowed or allowable
in such proceeding) to any Lender or any Affiliate

 

2



--------------------------------------------------------------------------------

of any Lender (or any Lender or any Affiliate thereof at the time such Specified
Foreign Currency L/C Agreement was entered into) (each, a “Foreign Currency L/C
Provider”), whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, in each case, which may arise under,
out of, or in connection with, any Specified Foreign Currency L/C Agreement or
any other document made, delivered or given in connection therewith, in each
case whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to the relevant Lender or Affiliate thereof
that are required to be paid by the Borrower or the applicable Loan Party, as
the case may be, pursuant to the terms of any Specified Foreign Currency L/C
Agreement) so long as, unless the Collateral Agent agrees otherwise, the
relevant Foreign Currency L/C Provider executes and delivers to the
Administrative Agent a letter agreement (a) in substantially the form of Annex
III or (b) otherwise in form and substance reasonably acceptable to the
Administrative Agent pursuant to which the relevant Foreign Currency L/C
Provider (i) appoints the Administrative Agent as its agent under the applicable
Specified Foreign Currency L/C Agreement and (ii) agrees to be bound by the
provisions of Section 9.3, 9.7, 10.11 and 10.12 of the Credit Agreement.

“Borrower Hedge Agreement Obligations”: the collective reference to all
obligations and liabilities of the Borrower and any other Loan Party (including,
without limitation, interest accruing at the then applicable rate provided in
any Specified Hedge Agreement after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, relating
to the Borrower or the applicable Loan Party, whether or not a claim for
post-filing or post-petition interest is allowed or allowable in such
proceeding) to any Lender or any Affiliate of any Lender (or any Lender or any
Affiliate thereof at the time such Specified Hedge Agreement was entered into)
(each, a “Hedge Provider”), whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, in each case, which
may arise under, out of, or in connection with, any Specified Hedge Agreement or
any other document made, delivered or given in connection therewith, in each
case whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
fees and disbursements of counsel to the relevant Lender or Affiliate thereof
that are required to be paid by the Borrower or the applicable Loan Party, as
the case may be, pursuant to the terms of any Specified Hedge Agreement) so long
as, unless the Collateral Agent agrees otherwise, the relevant Hedge Provider
executes and delivers to the Administrative Agent a letter agreement (a) in
substantially the form of Annex III or (b) otherwise in form and substance
reasonably acceptable to the Administrative Agent pursuant to which the relevant
Hedge Provider (i) appoints the Administrative Agent as its agent under the
applicable Specified Hedge Agreement and (ii) agrees to be bound by the
provisions of Section 9.3, 9.7, 10.11 and 10.12 of the Credit Agreement.

“Borrower Obligations”: the collective reference to (i) the Borrower Credit
Agreement Obligations, (ii) the Borrower Hedge Agreement Obligations, (iii) the
Borrower Foreign Currency L/C Obligations and (iv) the Borrower Cash Management
Obligations, but, as to clauses (ii), (iii) and (iv) hereof, only to the extent
that, and only so long as, the Borrower Credit Agreement Obligations are secured
and guaranteed pursuant hereto.

“Collateral”: as defined in Section 3.1.

“Collateral Account”: any collateral account established by the Collateral Agent
as provided in Section 6.1 or 6.6.

“Copyright Licenses”: with respect to any Grantor, all United States written
license agreements naming such Grantor as licensor or licensee (including,
without limitation, those listed in Schedule 4), granting any right under any
Copyright, subject, in each case, to the terms of such license agreements, and
the right to prepare for sale, sell, and advertise for sale, all Inventory now
or hereafter covered by such licenses.

 

3



--------------------------------------------------------------------------------

“Copyrights”: (i) with respect to any Grantor, all of such Grantor’s copyrights
arising under the laws of the United States, whether registered or unregistered
and whether published or unpublished (including, without limitation, those
listed in Schedule 4), all registrations and recordings thereof, and all
applications in connection therewith, in each case, owned by such Grantor in its
own name, including, without limitation, all registrations, recordings,
supplemental registrations and pending applications in the United States
Copyright Office, and (ii) the right to obtain all renewals thereof.

“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.

“Grantors”: (x) Holdings (unless and until Holdings is released from all of its
obligations hereunder pursuant to Section 8.15(d)), (y) the Borrower and (z) the
Subsidiary Guarantors.

“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document
to which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent, to the Collateral Agent or to the other Secured
Parties that are required to be paid by such Guarantor pursuant to the terms of
this Agreement or any other Loan Document).

“Guarantors”: the collective reference to Holdings and the Subsidiary Guarantors
that may become a party hereto as provided herein.

“Holdings”: means Vet Intermediate Holdco I, LLC, a Delaware limited liability
company.

“Intellectual Property”: with respect to any Grantor, the collective reference
to such Grantor’s rights, priorities and privileges relating to intellectual
property, arising under the laws of the United States, including, without
limitation, such Grantor’s Copyrights, Copyright Licenses, Patents, Patent
Licenses, Trademarks and Trademark Licenses, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.

“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
Holdings or any of its Subsidiaries.

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
any Excluded Capital Stock excluded from the definition of “Pledged Stock”) and
(ii) whether or not constituting “investment property” as so defined, all
Pledged Securities.

“Issuers”: the collective reference to each issuer of a Pledged Security.

“Liens”: as defined in Section 3.1.

 

4



--------------------------------------------------------------------------------

“New York UCC”: the Uniform Commercial Code from time to time in effect in the
State of New York.

“Obligations”: (i) in the case of the Borrower, the Borrower Obligations and
(ii) in the case of each Guarantor, its Guarantor Obligations.

“Patent License”: with respect to any Grantor, all United States written license
agreements providing for the grant by or to such Grantor of any right to
manufacture, use or sell any invention covered in whole or in part by a Patent,
including, without limitation, any of the foregoing referred to in Schedule 4,
subject, in each case, to the terms of such license agreements, and the right to
prepare for sale, sell and advertise for sale, all Inventory now or hereafter
covered by such licenses.

“Patents”: with respect to any Grantor, all of such Grantor’s (i) letters patent
of the United States, including, without limitation, any of the foregoing
referred to in Schedule 4, (ii) applications for letters patent of the United
States and all continuations and continuations in part thereof, including,
without limitation, any of the foregoing referred to in Schedule 4, and
(iii) rights to obtain any reissues or extensions of the foregoing, in each
case, owned by such Grantor in its own name.

“Pledged Collateral”: all as to any Grantor other than Holdings, the Pledged
Securities, and as to Holdings, the Pledged Stock, in all cases, now owned or at
any time hereafter acquired by such Grantor, and any Proceeds thereof.

“Pledged Notes”: all promissory notes listed on Schedule 2 and all Intercompany
Notes at any time issued to any Grantor (other than Holdings) in excess of
$2,500,000 (or Intercompany Notes which, in the aggregate, are in excess of
$2,500,000) and all other promissory notes issued to or held by any Grantor
(other than Holdings) in excess of $2,500,000 (other than promissory notes
issued in connection with extensions of trade credit by any Grantor (other than
Holdings) in the ordinary course of business).

“Pledged Securities”: the collective reference to the Pledged Notes and the
Pledged Stock.

“Pledged Stock”: the collective reference to, with respect to any Grantor other
than Holdings, (i) the shares of Capital Stock of any Person (other than the
Borrower) listed on Schedule 2 and (ii) any other shares, stock certificates,
options, interests or rights of any nature whatsoever in respect of the Capital
Stock of any Person that may be issued or granted to, or held by, any Grantor
(other than Holdings) while this Agreement is in effect other than Excluded
Capital Stock and, with respect to Holdings, (i) the shares of Capital Stock of
the Borrower listed on Schedule 2 and (ii) any other shares, stock certificates,
options, interests or rights of any nature whatsoever in respect of the Capital
Stock of the Borrower that may be issued or granted to, or held by, Holdings
while this Agreement is in effect, in each case, unless and until such time as
the respective pledge of such Capital Stock under this Agreement is released in
accordance with the terms hereof and of the Credit Agreement; provided that in
no event shall more than 65% of the outstanding Capital Stock of any class of
any Foreign Subsidiary or any Foreign Subsidiary Holding Company be required to
be pledged hereunder.

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

 

5



--------------------------------------------------------------------------------

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).

“Securities Act”: the Securities Act of 1933, as amended.

“Specified Cash Management Arrangement”: any cash management arrangement
(a) entered into by (i) the Borrower or any other Loan Party and (ii) any Lender
or any Affiliate thereof at the time such cash management arrangement was
entered into, as counterparty, and (b) which has been designated by such Lender
and the Borrower, by notice to the Collateral Agent not later than 90 days after
the execution and delivery by the Borrower or such other Loan Party, as a
Specified Cash Management Arrangement. The designation of any cash management
arrangement as a Specified Cash Management Arrangement shall not create in favor
of the Lender or Affiliate thereof that is a party thereto any rights in
connection with the management or release of any Collateral or any Guarantor
Obligations.

“Trademark License”: with respect to any Grantor, all United States written
license agreements providing for the grant by or to such Grantor of any right to
use any Trademark, including, without limitation, any of the foregoing referred
to in Schedule 4, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

“Trademarks”: with respect to any Grantor, all of such Grantor’s (i) trademarks,
trade names, corporate names, company names, business names, domain names,
fictitious business names, trade styles, service marks, logos and other source
or business identifiers, and all goodwill associated therewith, all
registrations and recordings thereof, and all applications in connection
therewith (except for “intent to use” applications for trademark or service mark
registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §
1051, unless and until an Amendment to Allege Use or a Statement of Use under
Section 1(c) or 1(d) of said Act has been filed), whether in the United States
Patent and Trademark Office or in any similar office or agency of the United
States or any State thereof, and all United States common-law rights related
thereto owned by such Grantor in its own name, including, without limitation,
any of the foregoing referred to in Schedule 4, and (ii) the right to obtain all
renewals thereof.

“Unfunded Advances/Participations” : (a) with respect to the Administrative
Agent, the aggregate amount, if any (i) made available to the Borrower on the
assumption that each Lender has made its portion of the applicable Borrowing
available to the Administrative Agent as contemplated by Section 2.2 of the
Credit Agreement and (ii) with respect to which a corresponding amount shall not
in fact have been returned to the Administrative Agent by the Borrower or made
available to the Administrative Agent by any such Lender and (b) with respect to
any Issuing Lender, the aggregate amount, if any, of any participations in
respect of Reimbursement Obligations that shall not have been funded by any L/C
Participant in accordance with Section 3.4 of the Credit Agreement.

“Vehicles”: aircraft, railcars and all cars, trucks, trailers, construction and
earth moving equipment and other assets covered by a certificate of title law of
any state.

1.2    Other Definitional Provisions. (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

(b)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

6



--------------------------------------------------------------------------------

(c)    Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

SECTION 2.    GUARANTEE

2.1    Guarantee.

(a)    Each of the Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantees to the Collateral Agent for the benefit of the
Administrative Agent, the Collateral Agent, and the other Secured Parties, the
prompt and complete payment and performance by the Borrower when due (whether at
the stated maturity, by acceleration or otherwise) of the Borrower Obligations.

(b)    Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

(c)    Each Guarantor agrees that the Borrower Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent, the Collateral Agent or any
other Secured Party hereunder.

(d)    The guarantee contained in this Section 2 shall remain in full force and
effect until all the Borrower Obligations and the obligations of each Guarantor
under the guarantee contained in this Section 2 shall have been satisfied by
payment in full (other than Borrower Hedge Agreement Obligations, Borrower
Foreign Currency L/C Obligations, Borrower Cash Management Obligations and
contingent or indemnification obligations not then due), no Letter of Credit
(that is not cash collateralized or back-stopped to the reasonable satisfaction
of the Issuing Lender or purchasing Lender, as applicable, in respect thereof)
shall be outstanding and the Commitments shall have been terminated,
notwithstanding that from time to time during the term of the Credit Agreement
the Borrower may be free from any Borrower Obligations, provided that any
Guarantor shall be released from its guarantee contained in this Section 2 as
provided in Section 8.15.

(e)    No payment (other than payment in full) made by the Borrower, any of the
Guarantors, any other guarantor or any other Person or received or collected by
the Administrative Agent, the Collateral Agent or any other Secured Party from
the Borrower, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Borrower Obligations shall be deemed to modify, reduce, release or otherwise
affect the liability of any Guarantor hereunder which shall, notwithstanding any
such payment (other than any payment made by such Guarantor in respect of the
Borrower Obligations or any payment received or collected from such Guarantor in
respect of the Borrower Obligations), remain liable for the Borrower Obligations
up to the maximum liability of such Guarantor hereunder until the Borrower
Obligations shall have been paid in full (other than Borrower Hedge Agreement
Obligations, Borrower Foreign Currency L/C Obligations, Borrower Cash Management
Obligations and contingent or indemnification obligations not then due), no
Letter of Credit (that is not cash collateralized or back-stopped to the
reasonable satisfaction of the Issuing Lender or purchasing Lender, as
applicable, in respect thereof) shall be outstanding and the Commitments shall
have been terminated, provided that any Guarantor shall be released from its
guarantee contained in this Section 2 as provided in Section 8.15.

 

7



--------------------------------------------------------------------------------

(f)    Notwithstanding anything herein or in any other Loan Document to the
contrary, including Section 2.6 hereof, (i) the obligations of Holdings under
this Agreement, including in respect of its Guarantor Obligations, are expressly
limited recourse obligations of Holdings, and such obligations shall be payable
solely from, limited to, and shall in no event exceed, Holdings’ Pledged
Collateral and (ii) upon the collection, sale or disposition of, or other
realization upon, all of Holdings’ Pledged Collateral, by or on behalf of the
Collateral Agent or any Secured Party, whether pursuant to Section 6 of this
Agreement or otherwise, the obligations of Holdings under this Agreement,
including in respect of its Guarantor Obligations, shall be irrevocably and
indefeasibly terminated and shall not be subject to reinstatement under any
circumstance.

2.2    Right of Contribution. Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent, the Collateral Agent and the other
Secured Parties, and each Guarantor shall remain liable to the Administrative
Agent, the Collateral Agent and the other Secured Parties for the full amount
guaranteed by such Guarantor hereunder.

2.3    No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent, the Collateral Agent or any other Secured Party, no
Guarantor shall be entitled to be subrogated to any of the rights of the
Administrative Agent, the Collateral Agent or any other Secured Party against
the Borrower or any other Guarantor or any collateral security or guarantee or
right of offset held by the Administrative Agent, the Collateral Agent or any
other Secured Party for the payment of the Borrower Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from the
Borrower or any other Guarantor in respect of payments made by such Guarantor
hereunder, until all amounts owing to the Administrative Agent, the Collateral
Agent and the other Secured Parties by the Borrower on account of the Borrower
Obligations shall have been paid in full (other than Borrower Hedge Agreement
Obligations, Borrower Foreign Currency L/C Obligations, Borrower Cash Management
Obligations and contingent or indemnification obligations not then due), no
Letter of Credit (that is not cash collateralized or back-stopped to the
reasonable satisfaction of the Issuing Lender or purchasing Lender, as
applicable, in respect thereof) shall be outstanding and the Commitments shall
have been terminated. If any amount shall be paid to any Guarantor on account of
such subrogation rights at any time when all of such Borrower Obligations shall
not have been paid in full, such amount shall be held by such Guarantor in trust
for the Administrative Agent, the Collateral Agent and the other Secured
Parties, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to the Collateral Agent in the
exact form received by such Guarantor (duly indorsed by such Guarantor to the
Collateral Agent, if required), to be applied against the Borrower Obligations,
whether matured or unmatured, in such order as the Collateral Agent may
determine.

2.4    Amendments, etc. with respect to the Borrower Obligations. To the maximum
extent permitted by applicable law, each Guarantor shall remain obligated
hereunder notwithstanding that, without any reservation of rights against any
Guarantor and without notice to or further assent by any Guarantor, any demand
for payment of any of the Borrower Obligations made by the Administrative Agent,
the Collateral Agent or any other Secured Party may be rescinded by the
Administrative Agent, the Collateral Agent or such other Secured Party and any
of the Borrower Obligations continued, and the Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent, the Collateral Agent or any other Secured Party, and the Credit

 

8



--------------------------------------------------------------------------------

Agreement and the other Loan Documents and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Administrative Agent (or the Required
Lenders, or all Lenders, or all Lenders directly and adversely affected thereby,
as the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of set-off at any time held by the Administrative
Agent, the Collateral Agent or any other Secured Party for the payment of the
Borrower Obligations may be sold, exchanged, waived, surrendered or released.
Neither the Administrative Agent, the Collateral Agent nor any other Secured
Party shall have any obligation to protect, secure, perfect or insure any Lien
at any time held by it as security for the Borrower Obligations or for the
guarantee contained in this Section 2 or any property subject thereto.

2.5    Guarantee Absolute and Unconditional. Each Guarantor waives, to the
maximum extent permitted by applicable law, any and all notice of the creation,
renewal, extension or accrual of any of the Borrower Obligations and notice of
or proof of reliance by the Administrative Agent, the Collateral Agent or any
other Secured Party upon the guarantee contained in this Section 2 or acceptance
of the guarantee contained in this Section 2; the Borrower Obligations, and any
of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Section 2; and all dealings between the Borrower and
any of the Guarantors, on the one hand, with respect to the Loan Documents and
the Administrative Agent, the Collateral Agent and the other Secured Parties, on
the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 2. Each
Guarantor waives, to the maximum extent permitted by applicable law, diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the Guarantors with respect to the Borrower
Obligations. Each Guarantor understands and agrees, to the maximum extent
permitted by applicable law, that the guarantee of such Guarantor contained in
this Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Borrower Obligations or
any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by the Administrative
Agent or any Lender, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by the Borrower or any other Person against the Administrative Agent,
the Collateral Agent or any other Secured Party, or (c) any other circumstance
whatsoever (other than a defense of payment or performance) (with or without
notice to or knowledge of the Borrower or any Guarantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of the
Borrower from the Borrower Obligations, or of such Guarantor under the guarantee
of such Guarantor contained in this Section 2, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Administrative Agent, the
Collateral Agent or any other Secured Party may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrower, any other Guarantor or any other
Person or against any collateral security or guarantee for the Borrower
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent, the Collateral Agent or any other Secured Party to make
any such demand, to pursue such other rights or remedies or to collect any
payments from the Borrower, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of the Borrower, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Administrative Agent, the Collateral Agent
or any other Secured Party against any Guarantor. For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings.

 

9



--------------------------------------------------------------------------------

2.6    Reinstatement. The guarantee contained in this Section 2 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent, the Collateral
Agent or any other Secured Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Guarantor or any substantial
part of its property, or otherwise, all as though such payments had not been
made.

2.7    Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid to the Administrative Agent without set-off or counterclaim at the
Funding Office.

SECTION 3.    GRANT OF SECURITY INTEREST

3.1    Grant of First Priority Security Interests. Each Grantor hereby grants to
the Collateral Agent, for the benefit of the Secured Parties, a security
interest in all of such Grantor’s right, title and interest in and to the
following property now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest (collectively, the “Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of such Grantor’s
Obligations:

(a)    all Accounts;

(b)    all Chattel Paper;

(c)    all Deposit Accounts;

(d)    all Documents;

(e)    all Equipment;

(f)    all Fixtures;

(g)    all General Intangibles;

(h)    all Instruments, including the Pledged Notes;

(i)    all Intellectual Property;

(j)    all Inventory;

(k)    all Investment Property;

(l)    all books and records pertaining to the Collateral; and

(m)    to the extent not otherwise included, all Proceeds and products of any of
the Collateral and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;

 

10



--------------------------------------------------------------------------------

provided, however, that notwithstanding any of the other provisions set forth in
this Section 3.1, this Agreement shall not constitute a grant of a security
interest in (i) any leasehold interest in real property (and any Fixtures
relating thereto) and any Fixtures relating to any owned real property to the
extent that the Collateral Agent is not entitled to a security interest with
respect to such owned real property under the terms of the Credit Agreement,
(ii) any Vehicles and all Proceeds thereof, (iii) any property to the extent
that such grant of a security interest is (A) prohibited by any Requirements of
Law of a Governmental Authority, (B) requires a consent not obtained of any
Governmental Authority pursuant to a Requirement of Law or (C) prohibited by, or
constitutes a breach or default under or results in the termination of or
requires any consent not obtained under, any contract, license, agreement,
instrument, (including any permitted liens, leases and licenses) or other
document evidencing or giving rise to such property in each case with any third
party, joint venture or non wholly-owned Subsidiary or any organizational,
shareholder or similar agreements of any non-wholly owned Subsidiary or joint
venture; except in the case of clauses (A), (B) or (C), to the extent that such
Requirement of Law or the term in such contract, license, agreement, instrument
or other document or organizational, shareholder or similar agreement providing
for such prohibition, breach, default or termination or requiring such consent
is ineffective under applicable law, (iv) any property that constitutes
Equipment subject to a certificate of title statute, Farm Products, Accessions,
Letter-of-Credit Rights, Commercial Tort Claims and As-Extracted Collateral,
(v) any property to the extent the granting of such security interest would
result in adverse tax consequences as reasonably determined by the Borrower
(provided that any such designation shall be subject to the prior written
consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed)), (vi) any property as to which the Borrower and the
Administrative Agent reasonably determines that the burden or cost of obtaining
a security interest or perfection thereof is excessive when compared to the
benefit to the Secured Parties of the security to be afforded thereby,
(vii) equity interests in and assets of Unrestricted Subsidiaries and Immaterial
Subsidiaries, (viii) Capital Stock (including for these purposes any investment
deemed to be Capital Stock for United States tax purposes) which is described in
the proviso to the definition of Pledged Stock, (ix) any Capital Stock and other
securities of a Subsidiary to the extent that the pledge of or grant of any
other Lien on such Capital Stock and other securities for the benefit of the
holders of Additional Obligations incurred in the form of notes (or the holders
of any notes that restructure, refund, replace or refinance the Loans or such
Additional Obligations) results in the Borrower, Holdings or any Parent Company
being required to file separate financial statements of such Subsidiary with the
Securities and Exchange Commission (or any other governmental authority)
pursuant to either Rule 3-10 or 3-16 of Regulation S-X under the Securities Act,
or any other law, rule or regulation as in effect from time to time, but only to
the extent necessary to not be subject to such requirement, (x) any aircraft,
airframes, aircraft engines or helicopters, or any Equipment or other assets
constituting a part thereof and (xi) any assets or property of Holdings, other
than Holdings’ Pledged Collateral. It is hereby understood and agreed that any
Property described in the preceding proviso, and any Property that is otherwise
expressly excluded from clauses (a) through (m) above, shall be excluded from
the definition of “Collateral”.

3.2    Intercreditor Relations. Notwithstanding anything herein to the contrary,
it is the understanding of the parties that the Liens granted pursuant to
Section 3.1 shall with respect to all Collateral, prior to the Discharge of
Senior Priority Obligations (as defined in the Intercreditor Agreement), be pari
passu and equal in priority to the Liens granted to any Senior Priority Agent
(as defined in the Intercreditor Agreement) for the benefit of the holders of
the applicable Senior Priority Obligations to secure such Senior Priority
Obligations pursuant to the applicable Senior Priority Documents (as defined in
the Intercreditor Agreement) (except as may be separately otherwise agreed
between the Collateral Agent, on behalf of itself and the Secured Parties, and
any other Senior Priority Agent, on behalf of itself and the Senior Priority
Creditors (as defined in the Intercreditor Agreement) represented thereby). The
Collateral Agent acknowledges and agrees that the relative priority of the Liens
granted to the Collateral Agent, the Administrative Agent and any Additional
Agent (as defined in the Intercreditor Agreement) shall be determined solely
pursuant to the applicable Intercreditor Agreement or

 

11



--------------------------------------------------------------------------------

Other Intercreditor Agreement, and not by priority as a matter of law or
otherwise. Notwithstanding anything herein to the contrary, the Liens and
security interest granted to the Collateral Agent pursuant to this Agreement and
the exercise of any right or remedy by the Collateral Agent hereunder are
subject to the provisions of the applicable Intercreditor Agreement or Other
Intercreditor Agreement. In the event of any conflict between the terms of any
Intercreditor Agreement or Other Intercreditor Agreement and this Agreement, the
terms of such Intercreditor Agreement or Other Intercreditor Agreement, as
applicable, shall govern and control as among (i) the Collateral Agent and any
Additional Agent, in the case of the Intercreditor Agreement, and (ii) the
Collateral Agent and any other secured creditor (or agent therefor) party
thereto, in the case of any Other Intercreditor Agreement. In the event of any
such conflict, each Grantor may act (or omit to act) in accordance with such
Intercreditor Agreement or Other Intercreditor Agreement, as applicable, and
shall not be in breach, violation or default of its obligations hereunder by
reason of doing so.

SECTION 4.    REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent, the Collateral Agent and the Secured Parties
to enter into the Credit Agreement and to induce the Lenders to make their
respective extensions of credit to the Borrower, each Guarantor and each Grantor
hereby represents and warrants with respect to itself to each of the
Administrative Agent, the Collateral Agent and each other Secured Party that:

4.1    Representations in Credit Agreement. In the case of each Guarantor, the
representations and warranties set forth in Section 4 of the Credit Agreement to
the extent they refer to such Guarantor or to the Loan Documents to which such
Guarantor is a party, each of which is hereby incorporated herein by reference,
are true and correct in all material respects, and each of the Administrative
Agent, the Collateral Agent and each other Secured Party shall be entitled to
rely on each of them as if they were fully set forth herein; provided that each
reference in each such representation and warranty to the Borrower’s knowledge
shall, for the purposes of this Section 4.1, be deemed to be a reference to such
Guarantor’s knowledge.

4.2    Title; No Other Liens. Except as otherwise permitted by Section 7.3 of
the Credit Agreement, such Grantor owns or has rights in each item of the
Collateral free and clear of any and all Liens. Except as otherwise permitted
under Section 7.3 of the Credit Agreement, no financing statement or other
public notice with respect to all or any part of the Collateral is on file or of
record in any public office except financing statements that have been filed
without the consent of the Grantor. For the avoidance of doubt, it is understood
and agreed that any Grantor may, as part of its business, grant licenses to
third parties to use Intellectual Property owned, licensed or developed by a
Grantor. For purposes of this Agreement and the other Loan Documents, such
licensing activity shall not constitute a “Lien” on such Intellectual Property.
Each of the Administrative Agent, the Collateral Agent and each other Secured
Party understands that any such licenses may be exclusive to the applicable
licensees, and such exclusivity provisions may limit the ability of the
Administrative Agent to utilize, sell, lease, license or transfer the related
Intellectual Property or otherwise realize value from such Intellectual Property
pursuant hereto.

4.3    Names; Jurisdiction of Organization; Chief Executive Office. On the date
hereof, such Grantor’s full and correct legal name, jurisdiction of organization
and identification number from the jurisdiction of organization (if any) are
specified on Schedule 3.

 

12



--------------------------------------------------------------------------------

4.4    Pledged Securities. On the date hereof, the shares of Pledged Stock
pledged by such Grantor hereunder:

(a)    with respect to the shares of Pledged Stock issued by the Borrower and
any other Restricted Subsidiary, have been duly authorized, validly issued and
are fully paid and non-assessable, to the extent such concepts are applicable;
and

(b)    constitute (i) in the case of shares of a Domestic Subsidiary (other than
a Foreign Subsidiary Holding Company), all the issued and outstanding shares of
all classes of the Capital Stock of each Issuer directly owned by such Grantor
and (ii) in the case of any Pledged Stock constituting Capital Stock of any
class of any Foreign Subsidiary or Foreign Subsidiary Holding Company, 65% of
the outstanding Capital Stock of such class of each relevant Issuer owned
directly by such Grantor.

4.5    Intellectual Property. Schedule 4 lists all material Copyright
registrations, material Copyright Licenses, material Trademark applications and
registrations, material Trademark Licenses, material Patent applications and
material Patents and material Patent Licenses owned by such Grantor in its own
name on the date hereof.

SECTION 5.    COVENANTS

Each Guarantor and each Grantor covenants and agrees with the Administrative
Agent, the Collateral Agent and the other Secured Parties that subject to
Section 8.15(b), from and after the date of this Agreement until the earliest
occurrence of the date (i) upon which all Obligations shall have been paid in
full (other than Borrower Hedge Agreement Obligations, Borrower Foreign Currency
L/C Obligations, Borrower Cash Management Obligations and contingent or
indemnification obligations not then due), no Letter of Credit (that is not cash
collateralized or back-stopped to the reasonable satisfaction of the Issuing
Lender or purchasing Lender, as applicable, in respect thereof) shall be
outstanding and the Commitments shall have been terminated or (ii) such Grantor
is released from its obligations hereunder pursuant to Section 8.15:

5.1    Covenants in Credit Agreement. In the case of each Guarantor, to the
extent applicable, such Guarantor shall take, or shall refrain from taking, as
the case may be, each action that is necessary to be taken or not taken, as the
case may be, so that no Default or Event of Default is caused by the failure to
take such action or to refrain from taking such action by such Guarantor or any
of its Subsidiaries.

5.2    Investment Property. (a) In the case of each Grantor which is an Issuer,
such Issuer agrees that (i) it will be bound by the terms of this Agreement
relating to the Pledged Securities issued by it and will comply with such terms
insofar as such terms are applicable to it and (ii) the terms of Sections 6.4(c)
and 6.9 shall apply to it, mutatis mutandis, with respect to all actions that
may be required of it pursuant to Section 6.4(c) or 6.9 with respect to the
Pledged Securities issued by it.

(b)    To the extent that any Pledged Security that is an Uncertificated
Security becomes a Certificated Security, the applicable Grantor shall promptly
deliver such certificates evidencing such Pledged Securities to the Collateral
Agent together with stock powers or indorsements thereof reasonably satisfactory
to the Collateral Agent.

5.3    Pledged Collateral. Any equity interest in any limited liability company
or limited partnership controlled by any Grantor and required to be pledged
under Section 3.1 shall either (i) be represented by a certificate, shall be a
“security” within the meaning of Article 8 of the New York UCC, and shall be
delivered to the Collateral Agent or (ii) not have elected to be treated as a
“security” within the meaning of Article 8 of the New York UCC and shall not be
represented by a certificate. To the extent an interest in any limited liability
company or limited partnership controlled by any Grantor and pledged under
Section 3.1 is certificated or becomes certificated, each such certificate shall
be delivered

 

13



--------------------------------------------------------------------------------

to the Collateral Agent. Each Grantor hereby agrees that if any of the Pledged
Collateral are at any time not evidenced by certificates of ownership, then each
applicable Grantor shall, to the extent permitted by applicable law, if
necessary or desirable to perfect a security interest in such Pledged
Collateral, upon the reasonable request of the Collateral Agent, cause such
pledge to be recorded on the equity holder register or the books of the issuer,
execute any customary pledge forms or other documents necessary or appropriate
to complete the pledge and give the Collateral Agent the right to transfer such
Pledged Collateral under the terms hereof.

5.4    Perfection Exclusions. Notwithstanding anything to the contrary contained
herein, no Grantor shall be required to take any actions in order to perfect the
security interest granted to the Collateral Agent for the benefit of the
Administrative Agent, the Collateral Agent and the other Secured Parties
(i) under the laws of any jurisdiction outside the United States or (ii) with
respect to any assets specifically requiring perfection through control
(including cash, cash equivalents, deposit accounts, securities accounts or
other bank accounts, but excluding Pledged Securities).

SECTION 6.    REMEDIAL PROVISIONS

6.1    Certain Matters Relating to Receivables.

(a)    At any time during the continuance of an Event of Default, upon the
Collateral Agent’s reasonable request at the expense of the relevant Grantor,
such Grantor shall cause independent public accountants or others reasonably
satisfactory to the Collateral Agent to furnish to the Collateral Agent reports
showing reconciliations, aging and test verifications of, and trial balances
for, the Receivables.

(b)    If required by the Collateral Agent at any time after the occurrence and
during the continuance of an Event of Default under Section 8.1(a) or 8.1(f) of
the Credit Agreement, any payments of Receivables, when collected by any Grantor
(other than Holdings), (i) shall be forthwith (and, in any event, within two
Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Collateral Agent if required, in a Collateral
Account maintained under the sole dominion and control of the Collateral Agent,
subject to withdrawal by the Collateral Agent for the account of the
Administrative Agent, the Collateral Agent and the other Secured Parties only as
provided in Section 6.7, and (ii) until so turned over, shall be held by such
Grantor in trust for the Administrative Agent, the Collateral Agent and the
other Secured Parties, segregated from other funds of such Grantor. Each such
deposit of Proceeds of Receivables shall be accompanied by a report identifying
in reasonable detail the nature and source of the payments included in the
deposit.

(c)    If an Event of Default has occurred and is continuing and at the
Collateral Agent’s request, each Grantor (other than Holdings) shall deliver to
the Collateral Agent all documents evidencing, and relating to, the agreements
and transactions which gave rise to the Receivables, including, without
limitation, all agreements, orders, invoices and shipping receipts.
Notwithstanding anything to the contrary in this Agreement, no Grantor will be
required to disclose any document, information or other matter that
(i) constitutes non-financial trade secrets or non-financial proprietary
information, (ii) in respect of which disclosure to the Collateral Agent,
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or any binding agreement or (iii) is subject
to attorney-client or similar privilege or constitutes attorney work product.

 

14



--------------------------------------------------------------------------------

6.2    [Reserved].

6.3    Communications with Grantors; Grantors Remain Liable.

(a)    Upon the request of the Collateral Agent at any time after the occurrence
and during the continuance of an Event of Default under Section 8.1(a) or 8.1(f)
of the Credit Agreement, each Grantor (other than Holdings) shall notify
obligors on the Receivables that the Receivables have been assigned to the
Collateral Agent for the benefit of the Administrative Agent, the Collateral
Agent and the other Secured Parties and that payments in respect thereof shall
be made directly to the Collateral Agent.

(b)    Anything herein to the contrary notwithstanding, each Grantor (other than
Holdings) shall remain liable under the Receivables to observe and perform all
the conditions and obligations to be observed and performed by it thereunder,
all in accordance with the terms of any agreement giving rise thereto. Neither
the Administrative Agent, the Collateral Agent nor any other Secured Party shall
have any obligation or liability under any Receivable (or any agreement giving
rise thereto) by reason of or arising out of this Agreement or the receipt by
the Administrative Agent, the Collateral Agent or any other Secured Party of any
payment relating thereto, nor shall the Administrative Agent, the Collateral
Agent or any other Secured Party be obligated in any manner to perform any of
the obligations of any Grantor (other than Holdings) under or pursuant to any
Receivable (or any agreement giving rise thereto), to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.

6.4    Pledged Securities. (a) Unless an Event of Default shall have occurred
and be continuing and the Collateral Agent shall have given notice to the
relevant Grantor of the Collateral Agent’s intent to exercise its corresponding
rights pursuant to Section 6.4(b), each Grantor shall be permitted to receive
all cash dividends and other distributions paid in respect of the Pledged Stock
and all payments made in respect of the Pledged Notes to the extent permitted in
the Credit Agreement, and to exercise all voting and corporate rights with
respect to the Pledged Securities.

(b)    If an Event of Default shall occur and be continuing and the Collateral
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors (which notice shall not be required if an Event of Default
under Section 8.1(f) of the Credit Agreement shall have occurred and be
continuing), (i) the Collateral Agent shall have the right to receive any and
all cash dividends, payments or other Proceeds paid in respect of the Pledged
Securities and make application thereof to the Obligations in the order set
forth in Section 6.7, and (ii) any or all of the Pledged Securities shall be
registered in the name of the Collateral Agent or its nominee, and the
Collateral Agent or its nominee may thereafter during the continuance of such
Event of Default exercise (x) all voting, corporate and other rights pertaining
to such Pledged Securities at any meeting of shareholders of the relevant Issuer
or Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Pledged Securities as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Securities upon the merger, consolidation, reorganization, recapitalization or
other fundamental change in the corporate structure of any Issuer, or upon the
exercise by any Grantor or the Collateral Agent of any right, privilege or
option pertaining to such Pledged Securities, and in connection therewith, the
right to deposit and deliver any and all of the Pledged Securities with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Collateral Agent may reasonably determine), all
without liability (except liabilities resulting from the gross negligence or
willful misconduct of the Collateral Agent) except to account for property
actually received by it, but the Collateral Agent shall have no duty to any
Grantor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing unless the Collateral
Agent has given notice of its intent to exercise as set forth above.

 

15



--------------------------------------------------------------------------------

(c)    Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Grantor hereunder to comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor, and each Grantor agrees that each Issuer shall
be fully protected in so complying.

6.5    Intellectual Property.

(i)    Solely for the purpose of enabling the Collateral Agent to exercise its
rights and remedies under Section 6.8 at such time as the Collateral Agent shall
be lawfully entitled to exercise such rights and remedies, and for no other
purpose, each Grantor (other than Holdings) hereby grants to the Collateral
Agent, to the extent such Grantor has the right to do so, subject to
pre-existing rights and licenses, a non-exclusive license (exercisable without
payment of royalty or other compensation to such Grantor), subject in the case
of Trademarks, to sufficient rights to quality control and inspection in favor
of such Grantor to avoid the risk of invalidation of said Trademarks, to use,
license or sublicense any of the Intellectual Property constituting Collateral
now owned or hereafter acquired by such Grantor, wherever the same may be
located.

(ii)    Notwithstanding anything contained herein to the contrary, but subject
to the provisions of Section 7.5 of the Credit Agreement that limit the rights
of the Grantors (other than Holdings) to dispose of their property,
notwithstanding the foregoing but subject to the Collateral Agent’s exercise of
its rights and remedies under Section 6, the Grantors (other than Holdings) will
be permitted to exploit, use, enjoy, protect, license, sublicense, assign, sell,
dispose of or take other actions with respect to the Intellectual Property in
the ordinary course of the business of the Grantors. In furtherance of the
foregoing, so long as no Event of Default shall have occurred and be continuing,
the Collateral Agent shall from time to time, upon the request of the respective
Grantor (through the Borrower), execute and deliver any instruments,
certificates or other documents, in the form so requested, that such Grantor
(through the Borrower) shall have certified are appropriate in its judgment to
allow it to take any action permitted above (including relinquishment of the
license provided pursuant to clause (i) immediately above as to any specific
Intellectual Property). Further, upon the payment in full in cash of all of the
Obligations (other than Borrower Hedge Agreement Obligations, Borrower Foreign
Currency L/C Obligations, Borrower Cash Management Obligations and contingent or
indemnification obligations not then due) and cancellation or termination of all
Commitments and Letters of Credit (that are not cash collateralized or
back-stopped to the reasonable satisfaction of the Issuing Lender or purchasing
Lender, as applicable, in respect thereof) or earlier expiration of this
Agreement or release of the Collateral, the Collateral Agent shall grant back to
the Grantors the license granted pursuant to clause (i) immediately above. The
exercise of rights and remedies under Section 6 by the Collateral Agent shall
not terminate the rights of the holders of any licenses or sublicenses
theretofore granted by the Grantors in accordance with the first sentence of
this clause (ii).

6.6    Proceeds to be Turned Over To Collateral Agent. If an Event of Default
shall occur and be continuing and the Loans shall have been accelerated pursuant
to Section 8 of the Credit Agreement, all Proceeds received by any Grantor
consisting of cash, checks and other near-cash items shall be held by such
Grantor in trust for the Administrative Agent, the Collateral Agent and the
other Secured Parties, segregated from other funds of such Grantor, and shall,
promptly upon receipt by such Grantor, be turned over to the Collateral Agent in
the exact form received by such Grantor (duly indorsed by such Grantor to the
Collateral Agent, if required). All Proceeds received by the Collateral Agent
hereunder shall be held

 

16



--------------------------------------------------------------------------------

by the Collateral Agent in a Collateral Account maintained under its sole
dominion and control. All Proceeds while held by the Collateral Agent in a
Collateral Account (or by such Grantor in trust for the Administrative Agent,
the Collateral Agent and the other Secured Parties) shall continue to be held as
collateral security for all of the Obligations and shall not constitute payment
thereof until applied as provided in Section 6.7.

6.7    Application of Proceeds. If an Event of Default shall have occurred and
be continuing and the Loans shall have been accelerated pursuant to Section 8 of
the Credit Agreement, at any time at the Collateral Agent’s election, subject to
the terms of the Intercreditor Agreement or any Other Intercreditor Agreement,
the Collateral Agent may apply all or any part of Proceeds constituting
Collateral and any proceeds of the guarantee set forth in Section 2, in payment
of the Obligations, and shall make any such application in the following order:

First, to pay incurred and unpaid reasonable, out-of-pocket fees and expenses of
the Agents under the Loan Documents;

Second, to the Collateral Agent, for application by it towards payment in full
of all Unfunded Advances/Participations (the amounts so applied to be
distributed between or among the Administrative Agent and any Issuing Lender pro
rata in accordance with the amounts of Unfunded Advances/Participations owed to
them on the date of any such distribution);

Third, to the Collateral Agent, for application by it towards payment of amounts
then due and owing and remaining unpaid in respect of the Obligations, pro rata
among the Secured Parties according to the amounts of the Obligations then due
and owing and remaining unpaid to each of them; and

Fourth, any balance of such Proceeds remaining after the Obligations shall have
been paid in full (other than contingent or indemnification obligations not then
due), no Letter of Credit (that is not cash collateralized to the reasonable
satisfaction of the Issuing Lender or purchasing Lender, as applicable, in
respect thereof) shall be outstanding and the Commitments shall have been
terminated, shall be paid over to the Borrower or to whomsoever shall be
lawfully entitled to receive the same.

6.8    Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Collateral Agent, on behalf of itself, the Administrative Agent
and the other Secured Parties, may exercise, in addition to all other rights and
remedies granted to them in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Obligations, all rights and
remedies of a secured party under the New York UCC or any other applicable law.
Without limiting the generality of the foregoing, to the maximum extent
permitted under applicable law, the Collateral Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notices otherwise provided in the Loan Documents) to or
upon any Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived, to the maximum extent permitted
under applicable law, unless otherwise provided in the Loan Documents), may in
such circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith, subject to pre-existing
rights and licenses, sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Administrative Agent,
the Collateral Agent or any other Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
The Administrative Agent, the Collateral Agent or any other Secured Party shall
have the right upon any such public sale or

 

17



--------------------------------------------------------------------------------

sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption, stay or appraisal in any Grantor, which rights or
equities are hereby waived and released. Each Grantor further agrees, at the
Collateral Agent’s request, to assemble the Collateral and make it available to
the Collateral Agent at places which the Collateral Agent shall reasonably
select, whether at such Grantor’s premises or elsewhere. The Collateral Agent
shall apply the net proceeds of any action taken by it pursuant to this
Section 6.8, after deducting all reasonable costs and expenses of every kind
actually incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Administrative Agent, the Collateral Agent and the other
Secured Parties hereunder, including, without limitation, reasonable attorneys’
fees and disbursements, to the payment in whole or in part of the Obligations,
in accordance with Section 6.7, and only after such application and after the
payment by the Collateral Agent of any other amount required by any provision of
law, including, without limitation, Section 9-615(a)(3) of the New York UCC,
need the Collateral Agent account for the surplus, if any, to any Grantor. If
any notice of a proposed sale or other disposition of Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other disposition.

6.9    Private Sales. Each Grantor recognizes that the Collateral Agent may be
unable to effect a public sale of any or all of the Pledged Stock, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Collateral
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

6.10    Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the reasonable fees and disbursements of any attorneys
employed by the Collateral Agent to collect such deficiency.

SECTION 7.    THE COLLATERAL AGENT

7.1    Collateral Agent’s Appointment as Attorney-in-Fact, etc.

(a)    Each Grantor hereby irrevocably constitutes and appoints the Collateral
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary or desirable to accomplish the purposes of
this Agreement, and, without limiting the generality of the foregoing, each
Grantor hereby gives the Collateral Agent the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor, to do any or all of the
following (provided that anything in this Section 7.1(a) to the contrary
notwithstanding, the Collateral Agent agrees that it will not exercise any
rights under the power of attorney provided for in this Section 7.1(a) unless an
Event of Default shall have occurred and be continuing):

(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Collateral Agent for the purpose of collecting any and all such moneys due under
any Receivable or with respect to any other Collateral whenever payable;

 

18



--------------------------------------------------------------------------------

(ii)    in the case of any United States Copyrights, Patents or Trademarks owned
by such Grantor in its own name, execute and deliver, and have recorded, any and
all agreements, instruments, documents and papers as the Collateral Agent may
reasonably request to evidence the Administrative Agent’s, the Collateral
Agent’s and the other Secured Parties’ security interest in such Copyrights,
Patents and Trademarks and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby;

(iii)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;

(iv)    execute, in connection with any sale provided for in Section 6.8 or 6.9,
any indorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

(v)    (1)direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Collateral Agent or as the Collateral Agent shall direct; (2) ask or demand
for, collect, and receive payment of and receipt for, any and all moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral; (3) sign and indorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (4) commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (5) defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral; (6) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Collateral Agent may deem appropriate; (7) subject
to pre-existing rights and licenses, assign any Copyright, Patent or Trademark
of such Grantor (along with the goodwill of the business to which any such
Copyright, Patent or Trademark pertains), for such term or terms, on such
conditions, and in such manner, as the Collateral Agent shall in its reasonable
discretion determine; and (8) subject to pre-existing rights and licenses,
generally, sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and do, at
the Collateral Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral and the Administrative Agent’s,
the Collateral Agent’s and the other Secured Parties’ security interests therein
and to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

(b)    If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may give such Grantor written notice of such failure to
perform or comply and if such Grantor fails to perform or comply within three
(3) Business Days of receiving such notice (or if the Collateral Agent
reasonably determines that irreparable

 

19



--------------------------------------------------------------------------------

harm to the Collateral or to the security interest of the Collateral Agent
hereunder could result prior to the end of such three-Business Day period), then
the Collateral Agent may perform or comply, or otherwise cause performance or
compliance, with such agreement.

(c)    Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2    Duty of Collateral Agent. To the extent permitted by law, the Collateral
Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the New
York UCC or otherwise, shall be to deal with it in the same manner as the
Collateral Agent deals with similar property for its own account. None of the
Administrative Agent, the Collateral Agent, any other Secured Party or any of
their respective officers, directors, employees or agents shall be liable for
failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof.
The powers conferred on the Administrative Agent, the Collateral Agent and the
other Secured Parties hereunder are solely to protect the Administrative
Agent’s, the Collateral Agent’s and the other Secured Parties’ interests in the
Collateral and shall not impose any duty upon the Administrative Agent, the
Collateral Agent or any other Secured Party to exercise any such powers. The
Administrative Agent, the Collateral Agent and the other Secured Parties shall
be accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct or
that of their directors, officers, employees or agents.

7.3    Execution of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Collateral Agent at any time and from time to time to
file or record financing statements and other filing or recording documents or
instruments with respect to the Collateral (including fixture filings, if any,
and amendments) without the signature of such Grantor in such form and in such
offices as the Collateral Agent reasonably determines appropriate to perfect the
security interests of the Collateral Agent under this Agreement. Each Grantor
authorizes the Collateral Agent to use the collateral description “all personal
property”, “all assets” or any similar phrase in any such financing statements,
provided that any collateral description in any financing statement or other
filing or recording document or instrument with respect to Holdings and/or
Holdings’ Pledged Collateral shall be limited to an accurate and precise
description of Holdings’ Pledged Collateral. Each Grantor agrees to provide such
information, as the Collateral Agent may reasonably request, necessary to enable
the Collateral Agent to make any such filings promptly following any such
request. Notwithstanding anything herein or in any other Loan Document to the
contrary, the delivery of control agreements with respect to any Deposit
Accounts, Securities Accounts and Commodities Accounts shall not be required.

7.4    Authority of Collateral Agent. Each Grantor acknowledges that the rights
and responsibilities of the Collateral Agent under this Agreement with respect
to any action taken by the Collateral Agent or the exercise or non-exercise by
the Collateral Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as among the Administrative Agent, the Collateral Agent and the
other Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Collateral Agent and the Grantors, the Collateral Agent shall be
conclusively presumed to be acting as agent for the Administrative Agent, the
Collateral Agent and the other Secured Parties with full and valid authority so
to act or refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

 

20



--------------------------------------------------------------------------------

SECTION 8.    MISCELLANEOUS

8.1    Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 10.1 of the Credit Agreement.

8.2    Notices. All notices, requests and demands to or upon the Collateral
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1 or at such other address pursuant to
notice given in accordance with Section 10.2 of the Credit Agreement.

8.3    No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent, the Collateral Agent nor any other Secured Party shall by
any act (except by a written instrument pursuant to Section 8.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default. No failure
to exercise, nor any delay in exercising, on the part of the Administrative
Agent, the Collateral Agent or any other Secured Party, any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by the Administrative Agent, the Collateral Agent or any other Secured
Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Administrative Agent, the
Collateral Agent or such other Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

8.4    Enforcement Expenses; Indemnification(a) . Each Guarantor agrees to pay,
and to save the Administrative Agent, the Collateral Agent and the other Secured
Parties harmless from, any and all out-of-pocket liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement to the
extent the Borrower would be required to do so pursuant to Section 10.5 of the
Credit Agreement. The agreements in this Section 8.4 shall survive repayment of
the Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

8.5    Successors and Assigns. Subject to Section 8.15, this Agreement shall be
binding upon the successors and assigns of each Grantor and shall inure to the
benefit of the Administrative Agent, the Collateral Agent and the other Secured
Parties and their successors and assigns; provided, that no Grantor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the Collateral Agent except as permitted
under the Credit Agreement.

8.6    Set-Off. Each Grantor (other than Holdings) hereby irrevocably authorizes
the Administrative Agent, the Collateral Agent and each other Secured Party at
any time and from time to time while an Event of Default shall have occurred and
be continuing, without notice to such Grantor or any other Grantor, any such
notice being expressly waived by each Grantor, to the extent permitted by
applicable law, upon any amount becoming due and payable by each Grantor
(whether at the stated maturity, by acceleration or otherwise after the
expiration of any applicable grace periods) to set-off and

 

21



--------------------------------------------------------------------------------

appropriate and apply against such amount any and all deposits (general or
special, time or demand, provisional or final but excluding trust accounts), in
any currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Administrative Agent, the Collateral
Agent or such other Secured Party to or for the credit or the account of such
Grantor. Each of the Administrative Agent, the Collateral Agent and each other
Secured Party shall notify such Grantor promptly of any such set-off made by it
and the application made by it of the proceeds thereof, provided that the
failure to give such notice shall not affect the validity of such set-off and
application.

8.7    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
email or telecopy transmission or electronic transmission (i.e., “pdf”), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.

8.8    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9    Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10    Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Grantors, the Administrative Agent, the Collateral Agent
and the other Secured Parties with respect to the subject matter hereof and
thereof.

8.11    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE SAME ARE NOT MANDATORILY
APPLICABLE BY STATUTE AND THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION
WOULD BE REQUIRED THEREBY.

8.12    Submission To Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:

(a)    submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents and any Letter of Credit
to which it is a party to the exclusive general jurisdiction of the Supreme
Court of the State of New York for the County of New York (the “New York Supreme
Court”), and the United States District Court for the Southern District of
New York (the “Federal District Court” and, together with the New York Supreme
Court, the “New York Courts”), and appellate courts from either of them;
provided that nothing in this Agreement shall be deemed or operate to preclude
(i) the Collateral Agent from bringing suit or taking other legal action in any
other jurisdiction to realize on the Collateral or any other security for the
Obligations (in which case any party shall be entitled to assert any claim or
defense, including any claim or defense that this Section 8.12 would otherwise
require to be asserted in a legal action or proceeding in a New York Court), or
to enforce a judgment or other court order in favor of the Administrative Agent
or the Collateral Agent, (ii) any party from bringing any legal action or
proceeding in any jurisdiction for the recognition and enforcement

 

22



--------------------------------------------------------------------------------

of any judgment and (iii) if all such New York Courts decline jurisdiction over
any person, or decline (or in the case of the Federal District Court, lack)
jurisdiction over any subject matter of such action or proceeding, a legal
action or proceeding may be brought with respect thereto in another court having
jurisdiction;

(b)    consents that any such action or proceeding may be brought in the New
York Courts and appellate courts from either of them, and waives any objection
that it may now or hereafter have to the venue of any such action or proceeding
in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;

(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;

(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and

(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 8.12 any special, exemplary, punitive or consequential damages (provided
that such waiver shall not limit the indemnification obligations of the Grantors
to the extent such special, exemplary, punitive or consequential damages are
included in any third party claim with respect to which the applicable
Indemnitee is entitled to indemnification under Section 10.5 of the Credit
Agreement).

8.13    Acknowledgements. Each Grantor hereby acknowledges that:

(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;

(b)    neither the Administrative Agent, the Collateral Agent nor any other
Secured Party has any fiduciary relationship with or duty to any Grantor arising
out of or in connection with this Agreement or any of the other Loan Documents,
and the relationship between the Grantors, on the one hand, and the
Administrative Agent, the Collateral Agent and the other Secured Parties, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Administrative Agent, the Collateral Agent and the Lenders or among the Grantors
and the Administrative Agent, the Collateral Agent and the Lenders.

8.14    Additional Guarantors and Grantors. Each Restricted Subsidiary of the
Borrower that is required to become a party to this Agreement pursuant to
Section 6.8 of the Credit Agreement shall become a Guarantor and a Grantor for
all purposes of this Agreement upon execution and delivery by such Restricted
Subsidiary of an Assumption Agreement in the form of Annex I hereto.

8.15    Releases.

(a)    At such time as the Loans, the Reimbursement Obligations and the other
Obligations (other than Borrower Hedge Agreement Obligations, Borrower Foreign
Currency L/C Obligations, Borrower Cash Management Obligations and contingent or
indemnification obligations not then due) shall have been paid in full in cash,
the Commitments shall have been terminated and no Letter of Credit (that is not

 

23



--------------------------------------------------------------------------------

cash collateralized or back-stopped to the reasonable satisfaction of the
Issuing Lender or purchasing Lender, as applicable, in respect thereof) shall be
outstanding, the Collateral shall be automatically released from the Liens
created hereby, and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Collateral Agent and each
Grantor hereunder shall automatically terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors. At the request and sole expense of any
Grantor following any such termination, the Collateral Agent shall deliver to
such Grantor any Collateral held by the Collateral Agent hereunder, and execute
and deliver to such Grantor such documents as such Grantor shall reasonably
request to evidence such termination.

(b)    If any of the Collateral shall be sold, transferred or otherwise disposed
of by any Grantor in a transaction permitted by the Credit Agreement, then the
Lien granted under this Agreement on such Collateral shall be automatically
released, and the Collateral Agent, at the request and sole expense of such
Grantor, shall execute and deliver to such Grantor all releases or other
documents reasonably necessary or desirable to evidence the release of the Liens
created hereby on such Collateral, including, for the avoidance of doubt,
notices of termination of the assignment and other related documents with
respect to any Property for which an assignment has been made pursuant to any of
the Loan Documents which is being sold, transferred or otherwise disposed of by
any Grantor in a transaction permitted by the Credit Agreement. A Guarantor
shall be automatically released from its obligations hereunder in the event that
all the Capital Stock of such Guarantor shall be sold, transferred or otherwise
disposed of in a transaction permitted by the Credit Agreement, or upon the
designation of such Guarantor as an Unrestricted Subsidiary as permitted under
the Credit Agreement, and the Collateral Agent, at the request and sole expense
of the Borrower, shall execute and deliver to the Borrower all releases or other
documents reasonably necessary or desirable to evidence the release of such
obligations. All releases or other documents delivered by the Collateral Agent
pursuant to this Section 8.15(b) shall be without recourse to, or warranty by,
the Collateral Agent.

(c)    Liens on Collateral created hereunder shall be released and obligations
of Guarantors and Grantors hereunder shall terminate as set forth in
Section 10.15 of the Credit Agreement.

(d)    Upon the listing of the Capital Stock of the Borrower on a nationally
recognized stock exchange in the U.S. (whether through an initial public
offering or otherwise), the Lien pursuant to this Agreement on all of the shares
of Capital Stock of the Borrower, as well as any other shares, stock
certificates, options or rights of any nature whatsoever in respect of the
capital stock of the Borrower, owned by Holdings shall be automatically
released, and the guarantee of Holdings, and all obligations of Holdings
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party, and the Administrative Agent and the Collateral Agent
shall, upon the request of the Borrower or Holdings, deliver to the Borrower, or
Holdings (subject to Section 7.2, without recourse and without representation or
warranty) any Pledged Stock of Holdings held by the Collateral Agent hereunder
and the Collateral Agent and the Administrative Agent shall execute, acknowledge
and deliver to the Borrower or Holdings (at the sole cost and expense of the
Borrower, or Holdings) all releases, instruments or other documents (including
without limitation UCC termination statements), and do or cause to be done all
other acts, necessary or reasonably desirable for the release of Holdings from
its guarantee (if any) or the Liens created hereby (if any) on Holdings’ Pledged
Stock, as applicable, as the Borrower, or Holdings may reasonably request.

8.16    WAIVER OF JURY TRIAL. EACH GRANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, EACH OF THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND EACH OTHER
SECURED PARTY, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.

 

JPMORGAN CHASE BANK, N.A. as Collateral Agent By:  

/s/ Alicia Schreibstein

Name:   Alicia Schreibstein Title:   Executive Director



--------------------------------------------------------------------------------

VET INTERMEDIATE HOLDCO II, LLC, as Grantor By:  

/s/ Michael S. Ettinger

Name:   Michael S. Ettinger Title:   Secretary VET INTERMEDIATE HOLDCO I, LLC,
as a Grantor and Guarantor By:  

/s/ Michael S. Ettinger

Name:   Michael S. Ettinger Title:   Secretary

 

27



--------------------------------------------------------------------------------

DIRECT VET MARKETING, INC.,

as a Grantor and Guarantor

By:  

/s/ Benjamin Shaw

Name:   Benjamin Shaw Title:   Chief Executive Officer

VETERINARY DATA SERVICES, INC.,

as a Grantor and Guarantor

By:  

/s/ Benjamin Shaw

Name:   Benjamin Shaw Title:   Chief Executive Officer

CARECONNECT LLC,

as a Grantor and Guarantor

By:  

/s/ Benjamin Shaw

Name:   Benjamin Shaw Title:   Manager

DVM DIRECT LLC,

as a Grantor and Guarantor

By:  

/s/ Benjamin Shaw

Name:   Benjamin Shaw Title:   Authorized Signatory

 

28



--------------------------------------------------------------------------------

VETS FIRST CHOICE LLC,

as a Grantor and Guarantor

By:  

/s/ Georgia Wraight

Name:   Georgia Wraight Title:   President, Secretary and Treasurer

VETERINARY PHARMACIES OF AMERICA, LLC,

as a Grantor and Guarantor

By:  

/s/ Georgia Wraight

Name:   Georgia Wraight Title:   Manager

TRILLIUM VPA, LLC,

as a Grantor and Guarantor

By:  

/s/ Georgia Wraight

Name:   Georgia Wraight Title:   Manager

EVP PHARMACEUTICALS, INC.,

as a Grantor and Guarantor

By:  

/s/ Georgia Wraight

Name:   Georgia Wraight Title:   President, Secretary and Treasurer

ROADRUNNER PHARMACY, INC.,

as a Grantor and Guarantor

By:  

/s/ Georgia Wraight

Name:   Georgia Wraight Title:   President, Secretary and Treasurer

 

29



--------------------------------------------------------------------------------

ATLAS PHARMACEUTICALS, L.L.C.,

as a Grantor and Guarantor

By:  

/s/ Georgia Wraight

Name:   Georgia Wraight Title:   President, Secretary and Treasurer

 

30



--------------------------------------------------------------------------------

W.A. BUTLER COMPANY,

as a Grantor and Guarantor

By:  

/s/ Michael S. Ettinger

Name:   Michael S. Ettinger Title:   Executive Vice President and Secretary

BUTLER ANIMAL HEALTH HOLDING COMPANY LLC,

as a Grantor and Guarantor

By:  

/s/ Michael S. Ettinger

Name:   Michael S. Ettinger Title:   Secretary

BUTLER ANIMAL HEALTH SUPPLY, LLC,

as a Grantor and Guarantor

By:  

/s/ Michael S. Ettinger

Name:   Michael S. Ettinger Title:   Secretary

ANIMAL HEALTH LOGISTICS, LLC,

as a Grantor and Guarantor

By:  

/s/ Michael S. Ettinger

Name:   Michael S. Ettinger Title:   Secretary

NBGE BLOCKER CORP. II,

as a Grantor and Guarantor

By:  

/s/ Michael S. Ettinger

Name:   Michael S. Ettinger Title:   Senior Vice President

 

31



--------------------------------------------------------------------------------

NBGE BLOCKER CORP. III (SP),

as a Grantor and Guarantor

By:  

/s/ Michael S. Ettinger

Name:   Michael S. Ettinger Title:   Senior Vice President

PV HOLDCO, INC.,

as a Grantor and Guarantor

By:  

/s/ Michael S. Ettinger

Name:   Michael S. Ettinger Title:   Senior Vice President, Corporate & Legal
Affairs and Chief of Staff & Secretary

HENRY SCHEIN ANIMAL HEALTH FINANCE LLC,

as a Grantor and Guarantor

By:  

/s/ Michael S. Ettinger

Name:   Michael S. Ettinger Title:   Senior Vice President and Secretary

 

32



--------------------------------------------------------------------------------

Schedule 1

NOTICE ADDRESSES OF GUARANTORS

 

Guarantor

 

Address for Notices

Vet Intermediate Holdco I, LLC  

Custom House Square, 7, Custom House St,

Portland, ME 04101

Vet Intermediate Holdco II, LLC  

Custom House Square, 7, Custom House St,

Portland, ME 04101

Direct Vet Marketing, Inc.  

Custom House Square, 7, Custom House St,

Portland, ME 04101

Vets First Choice LLC  

Custom House Square, 7, Custom House St,

Portland, ME 04101

Veterinary Data Services, Inc.  

Custom House Square, 7, Custom House St,

Portland, ME 04101

CAREconnect LLC  

Custom House Square, 7, Custom House St,

Portland, ME 04101

DVM Direct LLC  

Custom House Square, 7, Custom House St,

Portland, ME 04101

Veterinary Pharmacies of America, LLC  

Custom House Square, 7, Custom House St,

Portland, ME 04101

Trillium VPA, LLC  

Custom House Square, 7, Custom House St,

Portland, ME 04101

EVP Pharmaceuticals, Inc.  

Custom House Square, 7, Custom House St,

Portland, ME 04101

Roadrunner Pharmacy, Inc.  

Custom House Square, 7, Custom House St,

Portland, ME 04101

Atlas Pharmaceuticals, L.L.C.  

Custom House Square, 7, Custom House St,

Portland, ME 04101

W.A. Butler Company   Custom House Square, 7, Custom House St,
Portland, ME 04101 Butler Animal Health Holding Company LLC   Custom House
Square, 7, Custom House St,
Portland, ME 04101 Butler Animal Health Supply, LLC   Custom House Square, 7,
Custom House St,
Portland, ME 04101 NBGE Blocker Corp. II   Custom House Square, 7, Custom House
St,
Portland, ME 04101 NBGE Blocker Corp. III (SP)   Custom House Square, 7, Custom
House St,
Portland, ME 04101 PV Holdco, Inc.   Custom House Square, 7, Custom House St,
Portland, ME 04101 Henry Schein Animal Health Finance LLC   Custom House Square,
7, Custom House St,
Portland, ME 04101 Animal Health Logistics, LLC   Custom House Square, 7, Custom
House St,
Portland, ME 04101



--------------------------------------------------------------------------------

Schedule 2

DESCRIPTION OF INVESTMENT PROPERTY

Pledged Stock:

 

Issuer

  

Number of

Certificate

  

Registered

Owners

  

Number and Class of
Equity Interest

  

Percentage of
Equity
Interests

Vet Intermediate Holdco II, LLC    N/A    Vet Intermediate Holdco I, LLC   
Membership Interest    100% Direct Vet Marketing, Inc.    347    Vet
Intermediate Holdco II, LLC    Common Stock    100% Vets First Choice LLC    N/A
   Direct Vet Marketing, Inc.    Membership Percentage Interest    100%
Veterinary Data Services, Inc.    0    Direct Vet Marketing, Inc.    Common
Stock    100% CAREconnect LLC    N/A    Direct Vet Marketing, Inc.    Common
Units    50%   

 

Veterinary Data Services, Inc.

   50% DVM Direct LLC    N/A    Direct Vet Marketing, Inc.    Membership
Percentage Interest    100% Veterinary Pharmacies of America, LLC    N/A   
Trillium VPA, LLC    Membership Percentage Interest    100% Trillium VPA, LLC   
N/A    Direct Vet Marketing, Inc.    Membership Percentage Interest    100% EVP
Pharmaceuticals, Inc.    5    Direct Vet Marketing, Inc.    Common Stock    100%
Roadrunner Pharmacy, Inc.    2    EVP Pharmaceuticals, Inc.    Common Stock   
100% Atlas Pharmaceuticals, L.L.C.    N/A    EVP Pharmaceuticals, Inc.   

Membership

Percentage Interest

   100% W.A. Butler Company    N/A    Henry Schein Animal Health Holdings, Ltd.
   Common Stock    100% Butler Animal Health Holding Company LLC    N/A    WA
Butler Company   

Membership

Percentage Interest

   76.56%   

 

PV Holdco, Inc.

   23.44%



--------------------------------------------------------------------------------

Issuer

  

Number of

Certificate

  

Registered

Owners

  

Number and Class of
Equity Interest

  

Percentage of
Equity
Interests

Butler Animal Health Supply, LLC    N/A    Butler Animal Health Holding Company
LLC    Membership Percentage Interest    76.56% NBGE Blocker Corp. II    Unknown
   W.A. Butler Company    Common Stock    100% NBGE Blocker Corp. III (SP)   
Unknown    NGBE Blocker Corp II    Common Stock    100% PV Holdco, Inc.   
Unknown    Vet Intermediate Holdco II, LLC    Common Stock    100% Henry Schein
Animal Health Finance LLC    2    Vet Intermediate Holdco II, LLC    Membership
interest    100% Animal Health Logistics, LLC    N/A    Butler Animal
Health Supply LLC    Equity ownership interest    100% HS Ventures I Srl   
Unknown    Vet Intermediate Holdco II, LLC    Unknown    65% Animal Health
Holding (Austria) B.V.    Unknown    Vet Intermediate Holdco II, LLC    Unknown
   65% Animal Health Holding (Netherlands ) B.V.    Unknown    Vet Intermediate
Holdco II, LLC    Unknown    65% Spain Animal Health Solutions S.L.    Unknown
   Vet Intermediate Holdco II, LLC    Unknown    65% Henry Schein Animal Health
Holdings Ltd.    Unknown    Vet Intermediate Holdco II, LLC    Unknown    100%

Pledged Notes:

None.



--------------------------------------------------------------------------------

Schedule 3

LEGAL NAME, LOCATION OF JURISDICTION OF ORGANIZATION AND CHIEF EXECUTIVE OFFICE

 

Grantor

  

Jurisdiction of
Organization

  

Chief Executive Office

  

Organizational
Identification Number

     Vet Intermediate Holdco I, LLC    DE    Custom House Square, 7, Custom
House St, Portland, ME 04101    83-3140351                         Vet
Intermediate Holdco II, LLC    DE    Custom House Square, 7, Custom House St,
Portland, ME 04101    83-3146606    Direct Vet Marketing, Inc.    DE    Custom
House Square, 7, Custom House St, Portland, ME 04101    27-2669147    Vets First
Choice LLC    DE    Custom House Square, 7, Custom House St, Portland, ME 04101
   32-0543149    Veterinary Data Services, Inc.    KY    Custom House Square, 7,
Custom House St, Portland, ME 04101    86-1174881    CAREconnect LLC    DE   
Custom House Square, 7, Custom House St, Portland, ME 04101    37-1808530    DVM
Direct LLC    DE    Custom House Square, 7, Custom House St, Portland, ME 04101
   N/A    Veterinary Pharmacies of America, LLC    DE    Custom House Square, 7,
Custom House St, Portland, ME 04101    47-5583552    Trillium VPA, LLC    DE   
Custom House Square, 7, Custom House St, Portland, ME 04101    38-4054015    EVP
Pharmaceuticals, Inc.    DE    Custom House Square, 7, Custom House St,
Portland, ME 04101    26-4027812   



--------------------------------------------------------------------------------

Roadrunner Pharmacy, Inc.    AZ    Custom House Square, 7, Custom House St,
Portland, ME 04101    26-4027591                         Atlas Pharmaceuticals,
L.L.C.    AZ    Custom House Square, 7, Custom House St, Portland, ME 04101   
64-1861454    W.A. Butler Company    DE    Custom House Square, 7, Custom House
St, Portland, ME 04101    61-1607695    Butler Animal Health Holding Company LLC
   DE    Custom House Square, 7, Custom House St, Portland, ME 04101   
38-3719162    Butler Animal Health Supply, LLC    DE    Custom House Square, 7,
Custom House St, Portland, ME 04101    37-1507466    NBGE Blocker Corp. II    DE
   Custom House Square, 7, Custom House St, Portland, ME 04101    26-0745096   
NBGE Blocker Corp. III (SP)    DE    Custom House Square, 7, Custom House St,
Portland, ME 04101    26-3953250    PV Holdco, Inc.    DE    Custom House
Square, 7, Custom House St, Portland, ME 04101    83-0722934    Henry Schein
Animal Health Finance LLC    DE    Custom House Square, 7, Custom House St,
Portland, ME 04101    27-4536946    Animal Health Logistics, LLC    DE    Custom
House Square, 7, Custom House St, Portland, ME 04101    82-1853754   



--------------------------------------------------------------------------------

Schedule 4

COPYRIGHTS AND COPYRIGHT LICENSES

None.

PATENTS AND PATENT LICENSES

 

Country

  

Patent Title

  

Serial No./App. No.

Filing Date

  

Patent/Registration

No. Issue Date

  

Status

  

Owner

United States of America    Veterinary treatment of ophthalmic disease in
animals using topical tacrolimus    10/465,293 / June 18, 2003    6,930,127 /
August 16, 2005    Registered / Granted    EVP Pharmaceuticals, Inc. (formerly
known as Eaton Veterinary Laboratories, Inc.)



--------------------------------------------------------------------------------

TRADEMARKS AND TRADEMARK LICENSES

 

Country

  

Trademark

  

Serial No.

Filing Date

  

Reg. No.

Reg. Date

  

Owner

United States of America

   SCRIPTCONNECT   

Ser. No.

86951704

  

Reg. No.

5085682

   Vets First Choice, LLC

United States of America

   PAW REWARDS   

Ser. No.

86900296

  

Reg. No.

5048654

   Vets First Choice, LLC

United States of America

   SCRIPT NOW   

Ser. No.

86900273

  

Reg, No.

5048653

   Vets First Choice, LLC

United States of America

   CAREMINDERS   

Ser. No.

86900310

  

Reg. No.

5041033

   Vets First Choice, LLC

United States of America

   VETS FIRST CHOICE   

Ser. No.

86898613

  

Reg. No.

5089689

   Direct Vet Marketing, Inc.

United States of America

   VETS FIRST   

Ser. No.

87887758

   N/A    Direct Vet Marketing, Inc.

United States of America

   VETS FIRST CHOICE   

Ser. No.

87887762

   N/A    Direct Vet Marketing, Inc.

United States of America

   DVM DIRECT   

Ser. No.

86566301

  

Reg. No.

5076121

   Direct Vet Marketing, Inc.

United States of America

   VETS FIRST CHOICE   

Ser. Nos.

78903465 (AL)

20005813 (NE)

  

Re. Nos.

AL 112279

NE 10140798

   Direct Vet Marketing, Inc.

United States of America

   MYVETSMEDS (and Design)   

Ser. Nos.

78821959 (AL)

20005812 (NE)

  

Reg. Nos.

AL 112218

NE 10140799

   Direct Vet Marketing, Inc.

United States of America

   CIDOFADROPS   

Ser. No.

86180729

  

Reg. No.

4765355

   Roadrunner Pharmacy, Inc.

United States of America

   TACROLITE   

Ser. No.

86147261

  

Reg. No.

4736206

   Roadrunner Pharmacy, Inc.

United States of America

   OTI-PACK   

Ser. No.

85699645

  

Reg. No.

4331151

   Roadrunner Pharmacy, Inc.

United States of America

   BUTLER   

73315107

Jun 17 1981

  

1244917

Jul 12 1983

   Butler Animal Health Supply, LLC



--------------------------------------------------------------------------------

Country

  

Trademark

  

Serial No.

Filing Date

  

Reg. No.

Reg. Date

  

Owner

United States of America

   BUTLER   

73215271

May 11 1979

  

1204240

Aug 10 1982

   Butler Animal Health Supply, LLC

United States of America

   C.H.O.I.C.E. DIAGNOSTICS   

86/768230

Sep 25 2015

  

5052851

Oct 4 2016

   Butler Animal Health Supply, LLC

United States of America

   CHOICE DIAGNOSTICS   

86/768242

Sep 25 2015

  

5052852

Oct 4 2016

   Butler Animal Health Supply, LLC

United States of America

   CHOICE DIAGNOSTICS and design   

86/768235

Sep 25 2015

  

5089232

Nov 29 2016

   Butler Animal Health Supply, LLC

United States of America

   CLINDROPS   

75298693

May 27 1997

  

2400411

Oct 31 2000

   Butler Animal Health Supply, LLC

United States of America

   BOVA DERM   

74571807

Sep 9 1994

  

1959404

Feb 27 1996

   Butler Animal Health Supply, LLC

United States of America

   CARPROCHEWS   

87364825

Mar 9 2017

  

5424945

June 6 2017

   Butler Animal Health Supply, LLC

United States of America

   CARPROJECT   

87364896

Mar 9 2017

  

5403221

Feb 13 2018

   Butler Animal Health Supply, LLC

United States of America

   CARPROPLETS   

87069090

Jun 13 2016

  

5178272

Apr 4 2017

   Butler Animal Health Supply, LLC

United States of America

   ELOXIJECT   

86174165

Jan 24 2014

  

4697102

Mar 3 2015

   Butler Animal Health Supply, LLC

United States of America

   ELOXIORAL   

86/740237

Aug 28 2015

  

5187345

Apr 1 8 2017

   Butler Animal Health Supply, LLC

United States of America

   ENZY-CHEWS   

85780408

Nov 15 2012

  

4364526

Jul 9 2013

   Butler Animal Health Supply, LLC

United States of America

   ISOTHESIA   

85815355

Jan 4 2013

  

4368601

Jul 16 2013

   Butler Animal Health Supply, LLC

United States of America

   MAXI-OTIC   

87069131

Jun 13 2016

  

5124168

Jan 17 2017

   Butler Animal Health Supply, LLC

United States of America

   FELPROVIS   

85887555

Mar 27 2013

  

4557049

Jun 24 2014

   Butler Animal Health Supply, LLC



--------------------------------------------------------------------------------

Country

  

Trademark

  

Serial No.

Filing Date

  

Reg. No.

Reg. Date

  

Owner

United States of America

   STYPTSTIX   

86/232292

Mar 26 2014

  

4588947

Aug 19 2014

   Butler Animal Health Supply, LLC

United States of America

   MY VET DIRECT (and design without cow)   

85/260578

Mar 8 2011

  

4258320

Dec 11 2012

   Butler Animal Health Supply, LLC

United States of America

   MYVETDIRECT   

85/260513

Mar 8 2011

  

4165480

Jun 26 2012

   Butler Animal Health Supply, LLC

United States of America

   MYVETDIRECT.COM   

85/260505

Mar 8 2011

  

4165479

Jun 26 2012

   Butler Animal Health Supply, LLC

United States of America

   PHARMLINK   

76193414

Jan 12 2001

  

2664252

Dec 17 2002

   Butler Animal Health Supply, LLC

United States of America

   REVACAN   

85887562

Mar 27 2013

  

4557050

Jun 24 2014

   Butler Animal Health Supply, LLC

United States of America

   SEVOTHESIA   

77493840

Jun 9 2008

  

3854268

Sep 28 2010

   Butler Animal Health Supply, LLC

United States of America

   VETUS   

85336246

Jun 2 2011

  

4185113

Aug 7 2012

   Butler Animal Health Supply, LLC

DOMAIN NAME REGISTRATIONS



--------------------------------------------------------------------------------

Owner

  

Domain Name

  

Registration Date

   Expiry Date Atlas Pharmaceuticals, L.L.C.    atlasdrugs.com    Unknown   
5/13/2019   

atlas503b.com

  

Unknown

   10/6/2020 Direct Vet Marketing, Inc.    ACTIVYL-DIRECT.COM    Unknown   
8/25/2018   

ADEQUAN-DIRECT.COM

  

Unknown

   8/13/2018   

ADVANTAGE2-DIRECT.COM

  

Unknown

   8/25/2019   

ADVANTAGEII-DIRECT.COM

  

Unknown

   8/13/2019   

ADVANTAGEMULTI-DIRECT.COM

  

Unknown

   8/25/2019   

atlasdrugs.net

  

Unknown

   8/3/2020   

ATOPICA-DIRECT.COM

  

Unknown

   8/25/2019   

BRAVECTO-DIRECT.COM

  

Unknown

   8/25/2019   

CAREFILLS.COM

  

Unknown

   11/6/2019   

CAREFILLS.NET

  

Unknown

   11/6/2019   

CERTIFECT-DIRECT.COM

  

Unknown

   8/25/2019   

CHERISTIN-DIRECT.COM

  

Unknown

   8/25/2019   

COMFORTIS-DIRECT.COM

  

Unknown

   8/13/2019   

DERAMAXX-DIRECT.COM

  

Unknown

   8/25/2019   

DIRECTVETMARKETING.COM

  

Unknown

   2/20/2019   

DIRECTVETMARKETING.INFO

  

Unknown

   1/15/2019   

DIRECTVETMARKETING.MOBI

  

Unknown

   1/15/2019   

DIRECTVETMARKETING.NET

  

Unknown

   11/6/2019   

DIRECTVETMARKETING.ORG

  

Unknown

   1/15/2019   

DIRECTVETMEDS.COM

  

Unknown

   3/5/2019   

DIRECTVETMKTG.COM

  

Unknown

   2/20/2019   

DVMDIRECT.COM

  

Unknown

   4/20/2019   

DVMDIRECTORDER.COM

  

Unknown

   3/10/2021   

DVMDS.COM

  

Unknown

   10/17/2019   

FRONTLINEPLUS-DIRECT.COM

  

Unknown

   8/25/2019   

HEARTGARD-DIRECT.COM

  

Unknown

   8/25/2019   

HEARTGARDPLUS-DIRECT.COM

  

Unknown

   8/25/2019   

HILLSGRADPROGRAM.COM

  

Unknown

   11/9/2019   

IAMS-DIRECT.COM

  

Unknown

   8/25/2019   

IVERHART-DIRECT.COM

  

Unknown

   8/25/2019   

IVERHARTMAX-DIRECT.COM

  

Unknown

   8/25/2019   

IVERHARTPLUS-DIRECT.COM

  

Unknown

   8/25/2019   

K9ADVANTIX2-DIRECT.COM

  

Unknown

   8/25/2019



--------------------------------------------------------------------------------

 

K9ADVANTIXII-DIRECT.COM

   Unknown    8/25/2019  

MYPETLINK.COM

   Unknown    2/9/2019  

MYPETSMEDS.COM

   Unknown    5/24/2019  

MYVETMED.NET

   Unknown    6/21/2019  

MYVETMEDS.INFO

   Unknown    6/21/2019  

MYVETMEDS.NET

   Unknown    6/21/2019  

MYVETSFIRSTCHOICE.COM

   Unknown    7/12/2019  

MYVETSMED.COM

   Unknown    5/9/2019  

MYVETSMED.NET

   Unknown    6/21/2019  

MYVETSMEDS.COM

   Unknown    12/20/2019  

MYVETSMEDS.INFO

   Unknown    6/21/2019  

MYVETSMEDS.NET

   Unknown    10/13/2019  

NOVOX-DIRECT.COM

   Unknown    8/25/2019  

PETSINNEED.COM

   Unknown    6/14/2019  

PRESCRIPTIONDIET-

DIRECT.COM

   Unknown    8/25/2019  

PROIN-DIRECT.COM

   Unknown    8/25/2019  

PURINA-DIRECT.COM

   Unknown    8/25/2019  

QUELLIN-DIRECT.COM

   Unknown    8/25/2019  

REVOLUTION-DIRECT.COM

   Unknown    8/13/2019  

RIMADYL-DIRECT.COM

   Unknown    8/25/2019  

roadrunnerpharmacy.net

   Unknown    8/2/2020  

ROYALCANIN-DIRECT.COM

   Unknown    8/25/2019  

SCIENCEDIET-DIRECT.COM

   Unknown    8/25/2019  

SENTINELSPECTRUM-DIRECT.COM

   Unknown    8/25/2019  

SERESTO-DIRECT.COM

   Unknown    8/25/2019  

TRI-HEART-DIRECT.COM

   Unknown    8/25/2019  

TRIFEXIS-DIRECT.COM

   Unknown    8/13/2019  

TRIHEART-DIRECT.COM

   Unknown    8/25/2019  

VECTRA-DIRECT.COM

   Unknown    8/25/2019  

VECTRA3D-DIRECT.COM

   Unknown    8/25/2019  

vetrxrx.com

   Unknown    10/31/2020  

VETS1STCHOICE.COM

   Unknown    11/25/2019  

VETSFIRSTCHOICE.BIZ

   Unknown    7/11/2019  

VETSFIRSTCHOICE.COM

   Unknown    12/21/2019  

vetsfirstchoice.net

   Unknown    12/3/2019  

VETSFIRSTCHOICE.ORG

   Unknown    7/12/2019  

VETSFIRSTCHOICE.US

   Unknown    7/11/2019  

vetsfirstschoice.com

   Unknown    1/18/2023



--------------------------------------------------------------------------------

 

vetsfrstchoice.com

   Unknown    1/18/2023  

vetsfrstchoice.net

   Unknown    1/18/2019  

vfc.pet

   Unknown    4/28/2021  

vfc.vet

   Unknown    4/28/2021  

vparx.co

   Unknown    10/13/2019  

vparx.com

   Unknown    7/17/2026  

vparx.net

   Unknown    10/14/2021  

bethelanhosp.com

   Unknown    1/23/2019  

leesummitanimalhospital.com

   Unknown    1/24/2019  

clarkecushingvmd.com

   Unknown    2/6/2019  

nahc-mich.com

   Unknown    4/26/2019  

richmondhillanimalhospital.com

   Unknown    2/10/2019  

lisbonvetclinic.com

   Unknown    12/29/2019  

lebanonvetclinic.com

   Unknown    4/1/2019  

hhdmobilevet.com

   Unknown    4/28/2019  

eastridgevet.com

   Unknown    12/6/2019  

animalmedicalcenterofjc.com

   Unknown    4/28/2019  

vogelvetstore.com

   Unknown    9/30/2019  

tri-countyvetclinic.com

   Unknown    11/7/2019  

townandcountryanimal.com

   Unknown    8/14/2019  

shyvalleyhospital.com

   Unknown    9/17/2019  

princetonveterinaryclinic.com

   Unknown    1/29/2019  

petvetbasics.com

   Unknown    12/6/2019  

petvacah.com

   Unknown    9/2/2019  

meridenanimal.com

   Unknown    8/6/2019  

marysvilleanimalcarecenter.com

   Unknown    4/1/2019  

honeycreekveterinaryhospital.com

   Unknown    11/19/2019  

hickmanrunanimalhospital.com

   Unknown    10/24/2019  

grove-vet-clinic.com

   Unknown    11/23/2019  

greensburgtricovet.com

   Unknown    11/8/2019  

green-lane-vh.com

   Unknown    11/17/2019  

crankvet.com

   Unknown    8/14/2019  

cahgh.com

   Unknown    10/18/2019  

brown-co-vet.com

   Unknown    3/4/2019  

berrienvet.com

   Unknown    8/14/2019  

bagleyrdanhosp.com

   Unknown    7/30/2019  

arborvalleyanimalclinic.com

   Unknown    9/6/2019  

animalwellnesscenteronline.com

   Unknown    1/25/2019  

albanyvetclinic.com

   Unknown    1/12/2019



--------------------------------------------------------------------------------

  

jolynnrudmandvm.com

  

Unknown

   4/9/2019   

berryvillevet.com

  

Unknown

   12/5/2019   

vetsfirstchoice.pharmacy

  

Unknown

   Roadrunner Pharmacy, Inc.    eatonvetlabs.com    Unknown    5/21/2019   

roadrunnerpharmacy.com

  

Unknown

   5/21/2019   

roadrunnerpharmacy.info

  

Unknown

   2/8/2019 Veterinary Data Services, Inc.    careconnect.vet    Unknown   
4/6/2019   

insurity.vet

  

Unknown

   4/30/2019   

professionaldata.net

  

Unknown

   9/16/2019   

vet.support

  

Unknown

   8/18/2019   

vetdata.net

  

Unknown

   6/29/2025   

vetdata.support

  

Unknown

   8/18/2019   

vetlabretriever.com

  

Unknown

   5/9/2019   

vetlabretriever.info

  

Unknown

   5/9/2019   

vetlabretriever.net

  

Unknown

   5/9/2019   

vetlabretriever.org

  

Unknown

   5/9/2019   

vetlabs.com

  

Unknown

   10/6/2019   

vetstreet.support

  

Unknown

   8/18/2019   

vdsenterprise.com

  

Unknown

   1/11/2020   

vetdata.com

  

Unknown

   6/2/2026   

vetrover.com

  

Unknown

   10/6/2019   

vetsfirstchoice.service

  

Unknown

   1/11/2019   

vetsfirstchoice.solutions

  

Unknown

   1/11/2019



--------------------------------------------------------------------------------

Annex I to

Guarantee and Collateral Agreement

ASSUMPTION AGREEMENT, dated as of                      , 20    , made by
                 (the “Additional Grantor”), in favor of JPMorgan Chase Bank,
N.A., as collateral agent (in such capacity, the “Collateral Agent”) for the
banks and other financial institutions or entities (the “Lenders”) parties to
the Credit Agreement referred to below. All capitalized terms not defined herein
shall have the meaning ascribed to them in such Credit Agreement.

W I T N E S S E T H :

WHEREAS, Vet Intermediate Holdco II, LLC, a Delaware limited liability company
(the “Borrower”), the several banks and other financial institutions or entities
from time to time parties thereto (the “Lenders”) and JPMorgan Chase Bank, N.A.,
as Administrative Agent, Collateral Agent (in such capacity, the “Collateral
Agent”) and Issuing Lender have entered into that certain Credit Agreement,
dated as of February 7, 2019 (as amended, waived, supplemented or otherwise
modified from time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Grantor) have entered into the
Guarantee and Collateral Agreement, dated as of February 7, 2019 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) in favor of the Collateral Agent for the benefit of the
Administrative Agent, the Collateral Agent and the Lenders;

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Guarantor and a Grantor thereunder with the same force
and effect as if originally named therein as a Guarantor and a Grantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Guarantor and a Grantor thereunder. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in the Schedules to the Guarantee and Collateral Agreement. The Additional
Grantor hereby represents and warrants, to the extent applicable and with
respect to itself, that each of the representations and warranties contained in
Section 4 of the Guarantee and Collateral Agreement is true and correct on and
as of the date hereof (after giving effect to this Assumption Agreement) as if
made on and as of such date.

2. GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR],

as Grantor and Guarantor

By:  

 

Name:   Title:  

 

2



--------------------------------------------------------------------------------

Annex I-A to

Assumption Agreement

Supplement to Schedule 1

Supplement to Schedule 2

Supplement to Schedule 3

Supplement to Schedule 4



--------------------------------------------------------------------------------

Annex II to

Guarantee and Collateral Agreement

ACKNOWLEDGMENT AND CONSENT

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of February 7, 2019 (the “Agreement”), made by the
Grantors parties thereto for the benefit of JPMorgan Chase Bank, N.A., as
Collateral Agent. The undersigned agrees for the benefit of the Administrative
Agent, the Collateral Agent and the Lenders as follows:

1.    The undersigned will be bound by the terms of the Agreement and will
comply with such terms insofar as such terms are applicable to the undersigned.

2.    The terms of Sections 6.4(c) and 6.9 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.4(c) or 6.9 of the Agreement.

 

[NAME OF ISSUER]

By:  

 

Name:   Title:  

Address for Notices:

 

 

 

Fax:



--------------------------------------------------------------------------------

Annex III to

Guarantee and Collateral Agreement

[    ], 20[    ]

JPMorgan Chase Bank, N.A.,

as Administrative Agent

[    ]

Re: Appointment and Agreement

Ladies and Gentlemen:

Reference is made to that certain (i) Credit Agreement, dated as of February 7,
2019 as it may be amended, waived, supplemented or otherwise modified, the
“Credit Agreement”), among Vet Intermediate Holdco II, LLC, a Delaware limited
liability company (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties thereto (the “Lenders”) and
JPMorgan Chase Bank, N.A., as Administrative Agent, Collateral Agent (in such
capacity, the “Collateral Agent”) and Issuing Lender and (ii) Guarantee and
Collateral Agreement (as it may be amended, supplemented or otherwise modified,
the “Guarantee and Collateral Agreement”; unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Guarantee and Collateral Agreement), among the Borrower, the
Guarantors from time to time party thereto, and the Collateral Agent.

Borrower hereby designates [    ]1 as a [Specified Cash Management Arrangement
(as defined in the Guarantee and Collateral Agreement) (the “Specified Cash
Management Arrangement”)] [[Specified Foreign Currency L/C Agreement] [Specified
Hedge Agreement] (as defined in the Credit Agreement) (the [“Specified Foreign
Currency L/C Agreement”][“Specified Hedge Agreement”])].

[Cash Management Provider] [Foreign Currency L/C Provider] [Hedge Provider]
hereby:

(i) acknowledges that it has received a copy of the Credit Agreement, the
Guarantee and Collateral Agreement and any related Intercreditor Agreement or
Other Intercreditor Agreement;

(ii) acknowledges that, pursuant to the Credit Agreement, the Guarantee and
Collateral Agreement and any related Intercreditor Agreement or Other
Intercreditor Agreement, it has no right to enforce directly against the
Collateral or to direct the Administrative Agent, the Collateral Agent or any
other Secured Party with respect thereto;

(iii) appoints the Administrative Agent as its agent under the [Specified Cash
Management Arrangement] [Specified Foreign Currency L/C Agreement] [Specified
Hedge Agreement] for purposes of dealing with the Collateral and the proceeds
thereof; and



--------------------------------------------------------------------------------

(iv) agrees to be bound by, and that the Administrative Agent and the Collateral
Agent shall, in their dealings with [Cash Management Provider][Foreign Currency
L/C Provider][Hedge Provider] in their capacity as such, have the benefit of the
provisions of Sections 9.3, 9.7, 10.11, and 10.12 of the Credit Agreement, which
are hereby incorporated by reference herein mutatis mutandis.

 

Sincerely, [Cash Management Provider], [Foreign Currency L/C Provider], [Hedge
Provider]

By:  

 

Name:   Title:  

VET INTERMEDIATE HOLDCO II, LLC, as Borrower

By:  

 

Name:   Title:  

Acknowledged and Agreed:

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

By:  

 

Name:   Title:  

 

1 

Insert description of Specified Cash Management Arrangement, Specified Foreign
Currency L/C Agreement, Specified Hedge Agreement, as applicable.

 

ii